DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/689,305. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/689,304. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,172,067. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 11,172,067 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of the U.S. Patent No. 11,172,067:

Pending Application 17/689,302
U.S. Patent No. 11,172,067
1. A computer-implemented method for enabling a call center to communicate with a mobile device via SMS/MMS/EMS message communication, the method comprising: establishing a secure connection between a messaging hub and a call center; identifying a call center telephone number; provisioning the call center telephone number, the provisioning comprising: registering the call center telephone number with the messaging hub having access to a SMSC/MMSC; registering the call center telephone number in a database accessible by an SMSC/MMSC with access to a global SMS/MMS network; and providing an interface between call center operations and the mobile device.
1. A computer-implemented method for enabling a call center to communicate with a mobile device via electronic message communication, the method comprising: establishing a secure connection between a messaging hub and a call center; identifying an existing call center telephone number used for telephone support; provisioning the existing call center telephone number for electronic messaging, the provisioning comprising: registering the existing call center telephone number with the messaging hub having access to a Short Message Service Center (SMSC)/Multimedia Messaging Service Center (MMSC); registering the existing call center telephone number in a database accessible by an SMSC/MMSC with access to a global SMS/MMS network; receiving an electronic message from the mobile device directed to the existing call center number, routed through a mobile device carrier of the mobile device, through the global SMS/MMS network and through the messaging hub to the call center; and providing delivery of the electronic message from the mobile device to a customer service representative (CSR) workstation.


The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 11,172,067.

Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 depends on itself, the Examiner believe this is a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is a duplicate of claim 12, which both depends on claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balasuriya et al. (US Publication No. 20030232623).

As to claim 1, Balasuriya teaches a computer-implemented method for enabling a call center to communicate with a mobile device via SMS/MMS/EMS message communication (fig. 1, pp0021, communicate using SMS), the method comprising: establishing a secure connection between a messaging hub and a call center (fig. 1, #107, #104); identifying a call center telephone number (fig. 1, pp0027, pp0028, dispatch a call to the call center number); provisioning the call center telephone number (fig. 1, pp0018 assign call center identifier), the provisioning comprising: registering the call center telephone number with the messaging hub having access to a SMSC/MMSC (fig. 1, #107, #111, and pp0018); registering the call center telephone number in a database accessible by an SMSC/MMSC with access to a global SMS/MMS network (fig. 1, #107, #111, and pp0018); and providing an interface between call center operations and the mobile device (fig. 1). 
As to claim 2, Balasuriya teaches wherein identifying a call center telephone number includes determining one of a toll free call center telephone number and a non-toll free call center telephone number (fig. 1, pp0027, pp0028, dispatch a call to the call center number).
As to claim 3, Balasuriya teaches wherein provisioning the call center telephone number further includes: provisioning the call center telephone number with industry and carrier database directories with appropriate routing information (fig. 1, #102, #107, #111, and pp0018) including at least one of: origin; destination; IP address; network ID; and entity ID (fig. 1, #102, #107, #111, and pp0018); provisioning the call center telephone number into industry white lists for exception processing of call center characteristic traffic patterns (fig. 1, #107, #111, and pp0018); provisioning the call center telephone number into the messaging hub database directory and servers to act as host, storage and router of the call center telephone number (fig. 1, #102, #107, #111, and pp0018); and provisioning the call center telephone number into industry registration directory databases with associated entity information (fig. 1, #102, #107, #111, and pp0018).
As to claim 4, Balasuriya teaches further comprising establishing interconnections between messaging hub and global SMS infrastructure for routing of messages (fig. 1, pp0021, communicate using SMS).
As to claim 5, Balasuriya teaches wherein providing an interface between call center operations and the mobile device further comprises: providing a one of: a direct to PC, web and a native application to send/receive SMS messages (fig. 1, pp0021, communicate using SMS).
As to claim 7, Balasuriya teaches further comprising providing a communications channel to and interfacing with a call center routing switch (fig. 1).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor et al. (US Publication No. 20030185379).

As to claim 17, O’Connor teaches computer-implemented method for enabling a call center to communicate with a mobile device via SMS/MMS/EMS message communication (fig. 1), the method comprising: establishing a secure connection to a messaging hub (fig. 1); receiving a customer message directed to the call center including a conversation thread token (fig. 7, #160, #162); determining whether there is a designated customer service representative (CSR) (fig. 7, pp0127, and pp0144); in response to determining that there is no designated CSR (fig. 7, pp0127, and pp0144, assign thread ID to agent): designating a CSR to handle the conversation thread (fig. 7, pp0127, and pp0144, assign thread ID to agent); updating the corresponding conversation thread token; and routing the customer message to the designated CSR (fig. 7, fig. 4, pp0127, and pp0144, assign thread ID to agent). 
As to claim 18, O’Connor teaches further comprising: in response to determining that there is a designated CSR routing the customer message to the designated CSR (fig. 7, pp0127, and pp0144, assign thread ID to agent previously dealing with thread). 
As to claim 19, O’Connor teaches further comprising: switching the conversation thread to and from voice communication and SMS messaging as selected by the CSR (fig. 1, fig. 4, pp0005).
As to claim 20, O’Connor teaches further comprising: receiving a voice call; identifying a previous conversation thread; updating the conversation thread token to reflect a voice conversation (fig. 7, fig. 4, pp0127, and pp0144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasuriya et al. (US Publication No. 20030232623) in view of Roundtree et al. (US Publication No. 20050233733).

As to claim 6, Balasuriya teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach further comprising providing a client application on the mobile device to communicate with the call center using SMS/MMS/EMS messaging via the messaging hub.
In an analogous field of endeavor, Roundtree teaches further comprising providing a client application on the mobile device to communicate with the call center using SMS/MMS/EMS messaging via the messaging hub (fig. 14, #100, #1404, and pp0063, the mobile device application routes a signaling message, indicating that the subscriber's call has been intercepted, to the customer support call center via network signaling technologies such as SMS or USSD). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balasuriya with the teachings of Roundtree to achieve the goal efficiently providing a communication system to avoid longer call wait times, increased call costs for the mobile carrier and customer, and lost customers due to the longer call wait times (Roundtree, pp0003).

Claim 8-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasuriya et al. (US Publication No. 20030232623) in view of O’Connor et al. (US Publication No. 20030185379).

As to claim 8, Balasuriya teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach further comprising: retaining a SMS/MMS/EMS conversation thread for future messages for customer service representative (CSR) continuity; and displaying an SMS/MMS/EMS message thread on a CSR screen; assigning one of: a call center telephone number; a call center business name; and a call center business product name; on a CSR generated SMS/MMS/EMS message as an originating telephone number of the CSR generated SMS/MMS/EMS message. 
In an analogous field of endeavor, O’Connor teaches further comprising: retaining a SMS/MMS/EMS conversation thread for future messages for customer service representative (CSR) continuity (fig. 1, pp0019, and pp0079); and displaying an SMS/MMS/EMS message thread on a CSR screen (fig. 1, fig. 4); assigning one of: a call center telephone number; a call center business name; and a call center business product name (fig. 1, fig. 4); on a CSR generated SMS/MMS/EMS message as an originating telephone number of the CSR generated SMS/MMS/EMS message (fig. 1, pp0019, pp0079, and fig. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balasuriya with the teachings of O’Connor to achieve the goal efficiently allowing the management of the call center to assess the performance and efficiency of individual agents and of groups of agents in terms of the time taken to respond to and deal with particular calls (O’Connor, pp0004).
As to claim 9, Balasuriya teaches the limitations of the independent claim as discussed above. Balasuriya further teaches wherein providing an interface between call center operations and the mobile device (fig. 1). However, fails to explicitly discuss interface comprises providing a window on Customer Service Representative (CSR) screen that enables interface to SMS message threads directed through the call center routing switch.
In an analogous field of endeavor, O’Connor teaches interface comprises providing a window on Customer Service Representative (CSR) screen that enables interface to SMS message threads directed through the call center routing switch (fig. 1, pp0019, pp0079, and fig. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balasuriya with the teachings of O’Connor to achieve the goal efficiently allowing the management of the call center to assess the performance and efficiency of individual agents and of groups of agents in terms of the time taken to respond to and deal with particular calls (O’Connor, pp0004).
As to claim 10, Balasuriya teaches a computer-implemented method for enabling a call center to communicate with a customer via SMS/MMS/EMS message communication (fig. 1, pp0021, communicate using SMS), the method comprising: identifying a call center telephone number (fig. 1, pp0027, pp0028, dispatch a call to the call center number); provisioning the call center telephone number (fig. 1, pp0018 assign call center identifier), the provisioning comprising: provisioning the call center telephone number including routing information into a carrier database directory (fig. 1, #107, #111, and pp0018); provisioning the call center telephone number into a messaging hub database directory (fig. 1, #107, #111, and pp0018); provisioning the call center telephone number into an industry registration directory database (fig. 1, #107, #111, and pp0018); establishing an interconnection between the messaging hub and one of a message mobile aggregator and a mobile carrier for message routing (fig. 1, #107, #104); establishing a secure connection between the messaging hub and a call director of the call center (fig. 1, #107, #104); receiving a customer message directed to the call center (fig. 1, pp0021, communicate using SMS). However, Balasuriya fails to explicitly teach determining whether the received customer message is starting a new conversation; in response to determining that there is a new conversation, creating a conversation thread and a corresponding conversation thread token; and passing the corresponding conversation thread token to a call director. 
In an analogous field of endeavor, O’Connor teaches determining whether the received customer message is starting a new conversation (fig. 7, pp0127, and pp0144); in response to determining that there is a new conversation, creating a conversation thread and a corresponding conversation thread token (fig. 7, pp0127, and pp0144, assign thread ID); and passing the corresponding conversation thread token to a call director (fig. 7, pp0127, and pp0144, assign thread ID to agent). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balasuriya with the teachings of O’Connor to achieve the goal efficiently allowing the management of the call center to assess the performance and efficiency of individual agents and of groups of agents in terms of the time taken to respond to and deal with particular calls (O’Connor, pp0004).
As to claim 11, Balasuriya in view of O’Connor teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach further comprising: receiving the customer message in a call director; determining whether there is a no designated customer service representative (CSR); in response to determining that there is no designated CSR: designating a CSR to handle the conversation thread; updating the corresponding conversation thread token; and routing the customer message to the designated CSR.
In an analogous field of endeavor, O’Connor teaches further comprising: receiving the customer message in a call director; determining whether there is a no designated customer service representative (CSR) (fig. 7, pp0121, pp0129); in response to determining that there is no designated CSR: designating a CSR to handle the conversation thread (fig. 7, pp0143, pp0144, assign agent); updating the corresponding conversation thread token; and routing the customer message to the designated CSR (fig. 7, update thread DB, pp0143, pp0144, assign agent). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balasuriya with the teachings of O’Connor to achieve the goal efficiently allowing the management of the call center to assess the performance and efficiency of individual agents and of groups of agents in terms of the time taken to respond to and deal with particular calls (O’Connor, pp0004).
As to claim 12, Balasuriya in view of O’Connor teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach further comprising: switching the conversation thread to and from voice communication and SMS messaging.
 In an analogous field of endeavor, O’Connor teaches further comprising: switching the conversation thread to and from voice communication and SMS messaging (fig. 1, fig. 4, pp0005). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balasuriya with the teachings of O’Connor to achieve the goal efficiently allowing the management of the call center to assess the performance and efficiency of individual agents and of groups of agents in terms of the time taken to respond to and deal with particular calls (O’Connor, pp0004).
As to claim 13, Balasuriya in view of O’Connor teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach further comprising: storing an SMS message, message time data, and token information including the designated CSR for a portion of the conversation thread 
In an analogous field of endeavor, O’Connor teaches further comprising: storing an SMS message, message time data, and token information including the designated CSR for a portion of the conversation thread (fig. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balasuriya with the teachings of O’Connor to achieve the goal efficiently allowing the management of the call center to assess the performance and efficiency of individual agents and of groups of agents in terms of the time taken to respond to and deal with particular calls (O’Connor, pp0004).
As to claim 14, Balasuriya in view of O’Connor teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach further comprising: switching the conversation thread to and from voice communication and SMS messaging.
In an analogous field of endeavor, O’Connor teaches further comprising: switching the conversation thread to and from voice communication and SMS messaging (fig. 1, fig. 4, pp0005). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balasuriya with the teachings of O’Connor to achieve the goal efficiently allowing the management of the call center to assess the performance and efficiency of individual agents and of groups of agents in terms of the time taken to respond to and deal with particular calls (O’Connor, pp0004).

 Claim 15 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasuriya et al. (US Publication No. 20030232623) in view of O’Connor et al. (US Publication No. 20030185379) and further in view of Scholz et al. (US Publication No. 20110070868).

As to claim 15, Balasuriya in view of O’Connor teaches the limitations of the independent claim as discussed above. However, they failed to explicitly teach further comprising:  providing a web page with instructions to return an SMS message to the call center one of location information of the customer to the call center and an image to be taken by the customer; embedding in an SMS message a uniform resource locator (URL) referring to the web page; and receiving an SMS message with one of the location information of the customer and the image taken by the customer.
In an analogous field of endeavor, Scholz teaches further comprising:  providing a web page with instructions to return an SMS message to the call center one of location information of the customer to the call center and an image to be taken by the customer (fig. 1, pp0059, pp0055, SMS message to the call center include physical location); embedding in an SMS message a uniform resource locator (URL) referring to the web page (fig. 1, pp0059, pp0055, SMS message to the call center include physical location, and fig. 7-9); and receiving an SMS message with one of the location information of the customer and the image taken by the customer (fig. 1, pp0059, pp0055, SMS message to the call center include physical location). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balasuriya and O’Connor with the teachings of Scholz to achieve the goal efficiently and reliably providing continuity of message handling in which the same person handles calls from a single caller as a chat operation in a communication system (Scholz, pp0005).
As to claim 16, Balasuriya in view of O’Connor and Scholz teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach further comprising: processing the received SMS message; and displaying one of: the location information of the customer; directions to the customer location; and the image taken by the customer.
 In an analogous field of endeavor, Scholz teaches further comprising: processing the received SMS message; and displaying one of: the location information of the customer; directions to the customer location; and the image taken by the customer (fig. 1, pp0059, pp0055, SMS message to the call center include physical location, and fig. 7-9). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balasuriya and O’Connor with the teachings of Scholz to achieve the goal efficiently and reliably providing continuity of message handling in which the same person handles calls from a single caller as a chat operation in a communication system (Scholz, pp0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645